DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  This office action is a Second Non-Final Action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 9, 16-18 and 20 of prior U.S. Patent No. 11,126,303. This is a statutory double patenting rejection.
Instant  App
1
2
3
4
6
10
11
12
13
No. 11,126,303
1
2
3
4
9
16
17
18
20


Instant Application 
No 11,126,303
1. A system, comprising:
1. A semiconductor device comprising:
sensing circuitry configured to:
sensing circuitry configured to:
obtain sensing signals from sensing electrodes;
obtain sensing signals from sensing electrodes;
 generate first mixer output signals by modulating first carrier waves with the sensing signals; and
generate first mixer output signals by modulating first carrier waves with the sensing signals; and
 combine the first mixer output signals; and 
combine the first mixer output signals; and 
processing circuitry configured to detect an object based on the combined first mixer output signals.
processing circuitry configured to detect noise based on the combined first mixer output signals.
10. A method for capacitive sensing comprising:
16. A method for capacitive sensing comprising:
obtaining sensing signals from sensing electrodes;
obtaining sensing signals from sensing electrodes;
generating first mixer output signals by modulating first carrier waves with the sensing signals;
generating first mixer output signals by modulating first carrier waves with the sensing signals;
combining the first mixer output signals; and
combining the first mixer output signals; and
detecting an object based on the combined first mixer output signals.
detecting noise based on the combined first mixer output signals.



Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 14 is allowed based upon applicant’s arguments, dated 07/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626